In the United States Court of Federal Claims
                                          No. 21-1836
                                    (Filed: October 1, 2021)

                                  NOT FOR PUBLICATION

 **************************************
 HOWARD A. GRIFFEN II,                *
                                      *
                   Plaintiff,         *
                                      *                     Pro Se Complaint, Sua Sponte
          v.                          *                     Dismissal for Lack of Subject-Matter
                                      *                     Jurisdiction; RCFC 12(h)(3).
 THE UNITED STATES,                   *
                                      *
                   Defendant.         *
 **************************************

Howard Griffen II, Memphis, TN, pro se.

Stephen J. Smith, U.S. Department of Justice, Civil Division, Washington, DC, counsel for
Defendant.

                                   ORDER AND OPINION

DIETZ, Judge
       “A court may and should raise the question of its jurisdiction sua sponte at any time it
appears in doubt.” Arctic Corner, Inc. v. United States, 845 F.2d 999, 1000 (Fed. Cir. 1988).
Howard Griffen, proceeding pro se, seeks monetary damages from his former private-company
employer arising out of alleged Title VII violations. Because this Court lacks jurisdiction over
claims against entities other than the United States, the Court must dismiss Mr. Griffen’s
complaint for lack of subject-matter jurisdiction pursuant to Rule 12(h)(3) of the Rules of the
United States Court of Federal Claims.
I.     BACKGROUND
         In his complaint, Howard A. Griffen II, a pro se plaintiff, alleges that his former
employer, a private company, engaged in workplace racial discrimination and sexual harassment
in violation of Title VII of the Civil Rights Act of 1964. Compl. at 1, ECF. No 1. Mr. Griffen
alleges that his racial discrimination and sexual harassment claims were brought to the attention
of management and that his former employer terminated him in retaliation for such disclosures.
Id. at 3-4. Mr. Griffen seeks compensatory damages from his former employer arising out of lost
wages, emotional distress, and requests award of court fees. Id. at 5.
II.    DISCUSSION
        “Subject-matter jurisdiction may be challenged at any time . . . by the court sua sponte.”
Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004). Although pro se plaintiffs are
held to a “far less stringent standard,” they must still meet the Court’s jurisdictional
requirements. Spengler v. United States, 688 F. App’x 917, 920 (Fed. Cir. 2017). “If the court
determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the
action.” RCFC 12(h)(3); see St. Bernard Parish Gov’t v. United States, 916 F.3d 987, 992-93
(Fed. Cir. 2019).
        The Tucker Act limits this Court’s jurisdiction to “any claim against the United States
founded either upon the Constitution, or any Act of Congress or any regulation of an executive
department, or upon any express or implied contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1) (2018) (emphasis
added). “[I]f the relief sought is against others than the United States,” then the suit must be
dismissed for lack of jurisdiction. United States v. Sherwood, 312 U.S. 584, 588 (1941); see also
Upshaw v. United States, 755 F. App’x 980, 981-82 (Fed. Cir. 2018). Furthermore, this Court
does not have jurisdiction over Title VII claims. Taylor v. United States, 310 F. App’x 390, 392
(Fed. Cir. 2009) (“Because Title VII vests jurisdiction over discrimination claims exclusively [in
federal district courts], the Court of Federal Claims cannot exercise jurisdiction[.]”).
       Upon a sua sponte review, the Court finds that it lacks jurisdiction over Mr. Griffen’s
complaint because his claims are directed against his former employer, a private company. See
Compl. at 2. Because Mr. Griffen does not assert a cause of action against the United States, this
Court does not have jurisdiction to hear his claims. Accordingly, his complaint must be
dismissed for lack of subject-matter jurisdiction.
III.   CONCLUSION
       For the reasons set forth above, this case is DISMISSED WITHOUT PREJUDICE
under RCFC 12(h)(3). The Clerk is DIRECTED to enter judgment accordingly.
       IT IS SO ORDERED.
                                                 s/ Thompson M. Dietz
                                                 THOMPSON M. DIETZ, Judge




                                                 2